Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/02/2021 has been entered.  Claims 1-2, 4, and 6-14 remain pending.  Claim 2 has been withdrawn from consideration.  Claims 3, 5, and 15-19 have been cancelled. Claims 20-27 have been added. 

Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new grounds of rejection.  Please see new grounds of rejection below.
(a) Regarding claims 1 & 10: 
(i) The Applicant argues that the proposed combination does not teach all structural limitations of at least claim 1 as modifying the “support hooks of Proctor with the seal surface of Kizuka” would result in “a chordal boundary sealing edge on an arcuately extending support hook”. 
(ii) The Examiner respectfully disagrees. The proposed combination was not modified to further include the seal as taught by Kizuka; rather, the teaching of having a traditionally arcuately extending member instead formed to extend linearly as taught by Kizuka was incorporated into the proposed combination thereby resulting in the linear chordal interface rib of the proposed combination being easier to machine than a non-linear chordal interface rib.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11-14, and 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130156556 to Franks in view of US 20050129499 to Morris in further view of US 5553999 to Proctor in even further view of US 20060034685 to Kizuka.
(a) Regarding claim 1:
(i) Franks discloses a shroud hanger assembly (hanger 46, shroud segment 18) for dimensionally incompatible components (Par 0004), comprising: 
a shroud hanger (body 52) formed of a first material (Par 0046), 
said shroud hanger having a forward hanger portion (forward inner leg 64) and a rearward hanger portion (remainder of body 52 excluding forward inner leg 64, aft inner leg 68); 
a shroud (shroud segment 18) formed of a low coefficient of thermal expansion second material (CMC, Pars 0004/0046), 
said shroud disposed between said forward hanger portion and said rearward hanger portion (Fig 1); wherein 
at least one of said forward hanger portion and said rearward hanger portion are configured to apply an axial interference force on said shroud (Fig 1, Par 0046).
(ii) Franks does not disclose wherein the shroud hanger is a multi-piece shroud hanger. 
(iii) Morris is also in the field of shroud hangers (see abstract) and teaches a shroud (shroud segment 30) which is held in place by discrete but connected (Fig 3) forward (forward hanger 32) and rearward (aft hanger 33) hanger portions of a shroud hanger (turbine shroud assembly 25, Fig 3) wherein the forward hanger portion is connected to the rearward hanger portion (Fig 3). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forward hanger portion as disclosed by Franks to be a separate component as taught by Morris for the purpose of reducing tolerance requirements (Par 0010) as well as allowing for easier installation of the shroud within the hanger, allowing the forward portion to be manufactured separate of the rear portion thus reducing the cost of poor quality, and allowing easier access to the shroud segment for repairs.
(v) The proposed combination does not explicitly teach a chordal interface rib on at least one of said forward hanger portion and said rearward hanger portion for engagement with the other of said forward hanger portion and said rearward hanger portion.  
(vi) Proctor is also in the field of shroud hangers (see title) and teaches a shroud hanger comprising a forward hanger portion (hanger 36) and a rearward hanger portion (support leg 32) wherein the forward hanger portion comprises a chordal interface rib (hook 46) for insertion into slot (42) creating an interference fit (Col 5 Lns 51-62) 
(vii) It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forward and rearward hanger portion as taught by the proposed combination to be connected through the use of a chordal interface rib press fit into a slot as taught by Proctor for the purpose of providing a seal against leakage of bleed air (see abstract).
(viii) The proposed combination does not explicitly teach wherein the chordal interface rib extends linearly.  
(ix) Kizuka is also in the field of gas turbines (see title) and teaches a nozzle vane (3) and a diaphragm (5) connected along chordal interface ribs (abutting portions of hooks 32/33, Fig 1) wherein the chordal interface rib extends linearly (Par 0031). 
(x) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chordal interface rib as taught by the proposed combination to extend linearly as taught by Kizuka for the purpose of allowing for easier machining during manufacture (Par 0031).  
(b) Regarding claim 4:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses wherein said rearward hanger portion has cooling cavities (cavity between forward and rearward hanger portions into which baffle 96 is disposed and an aft cooling cavity indicated by “P” arrow in Fig 1) extending into said rearward hanger portion (Fig 1).

claim 6:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses a circumferential shroud rib (forward bearing surface 66, aft bearing surface 70) disposed on one of said shroud and said shroud hanger for engaging said shroud with said shroud hanger assembly (Fig 1).
(d) Regarding claims 7 & 8:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses at least one cooling channel (feed passages 71) extending through one of said forward hanger portions and said rearward hanger portions of said shroud hanger assembly (Fig 1) for impingement cooling of said shroud (feed passages 71 supply cooling air to impingement holes 98, Fig 1, Par 0049); and a baffle (96) in flow communication with said at least one cooling channel (Par 0049).
(e) Regarding claim 9:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses wherein one of said forward hanger portion and said rearward hanger portion being larger than the other of said forward hanger portion and said rearward hanger portion (Fig 1).
(f) Regarding claim 11:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses said forward hanger portion being connected to said rearward hanger portion at only one end of said forward hanger portion (Fig 1).



claim 12:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses said forward and rearward hanger portions applying said axial force to said shroud (Par 0046).
(h) Regarding claim 13:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses said shroud having a u-shaped cross-section (end face 42, Fig 2; also arcuate section of shroud 18 could be considered U-shaped).
(i) Regarding claim 14:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses said shroud having a closed cross-section (cross section taken within outer wall 22, Fig 2). 
(j) Regarding claim 20:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses wherein said forward hanger portion is cantilevered from said rearward hanger portion (Fig 1, Par 0046). 
(k) Regarding claim 21:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) The proposed combination further teaches wherein the linearly extending chordal interface rib extends into a chordal groove (Proctor: slot 42). 




claim 22:
(i) The proposed combination teaches the shroud hanger assembly of claim 21. 
(ii) The proposed combination further teaches wherein the groove is beneath a tab (Franks: any of outer leg 56, forward hook 58, or forward rail 72, Fig 1; Proctor: end of arm 32 comprising forward face 28a, Fig 4). 
(m) Regarding claim 23:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses wherein the first material is a metallic material (Par 0046). 
(n) Regarding claims 24-25:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses a baffle (impingement baffle 96) in flow communication with said at least one cooling channel (Par 0049, Fig 1), the baffle defining a plurality of cooling holes (impingement holes 98); wherein the plurality of cooling holes are defined by a lower surface of the baffle (Fig 1). 
(o) Regarding claims 26-27:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses wherein the rearward hanger portion comprises an aft wall (aft inner leg 68, Fig 1), the aft wall comprising a flange (flange portion extending axially aft of aft inner leg 68, Fig 1); wherein the flange is configured to support an aft stage nozzle (aft nozzle band 21, Fig 1). 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130156556 to Franks in view of US 20050129499 to Morris in further view of US 5553999 to Proctor in even further view of US 20060034685 to Kizuka in even further view of US 20090285675 to Lewis.
(a) Regarding claim 10:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) The proposed combination does not explicitly teach end walls which increase stiffness of said rearward hanger portion.
(iii) Lewis is also in the field of turbomachines (Par 0002) and teaches an inner shroud (700, Par 0036, Fig 7) comprising: 
a circumferentially and axially extending wall (upper surface 704, lower surface 706; Par 0036; Fig 7), 
circumferentially and radially extending walls (first end portion 708 or second end portion 710; Par 0036; Fig 7), wherein 
the axially extending wall and radially extending walls being connected by end walls (end rails 712a/b, Par 0036, Fig 7) which increase stiffness (Par 0036). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the rearward hanger portion as taught by the combined teachings of Franks as modified by Morris as further modified by Proctor as even further modified by Kizuka to have end walls as taught by Lewis for the purpose of increasing structural stiffness (Par 0036).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745